El Juez Asociado Sr. MacLeart,
emitió la opinión del tribunal.
Contra el apelante Teótimo Gestera se presentó en la Corte de Distrito de San Juan, Sección 2a., una acusación, de la cual las partes esenciales son las siguientes:
*8‘‘ El Fiscal formula acusación .contra Teótimo Gestera, por infrac-ción al Reglamento de Sanidad No. 3, sobre construcción y conserva-ción a prueba de ratas de los edificios y sus dependencias, promulgada de acuerdo con la ley, el día 15 de julio de 1912, misdemeanor, come-tido como sigue: El citado Teótimo Gestera allá el día 9 de agosto de 1912, en San Juan, que forma parte del Distrito Judicial de San Juan, fue notificado por el Inspector de Sanidad, J. A. Torres, de una orden expedida por el Director de Sanidad, para que dentro de un plazo de dos días, contados- desde la fecha de la notificación, hiciera las siguientes reformas en una casa de su propiedad, situada en la calle de San Agustín y marcada por la Sanidad con el No. 10, Distrito 30. Levantando la casa dos pies sobre el nivel de la calle o destru-yéndola'. Y el citado Teótimo Gestera, ilegal y voluntariamente dejó transcurrir con exceso el plazo dádole, sin que hasta la fecha haya efectuado ninguna de las reformas indicadas. Este hecho es con-trario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico.”
En 7 de octubre, 1912, la corte dictó su resolución decla-rando al acusado culpable e imponiéndole la pena de cincuenta dólares de multa y en defecto de pago a sufrir un día de cárcel por cada dólar de multa que deje de satisfacer, sin costas.
Contra el fallo condenatorio de dicha corte sentenciadora se interpuso por el acusado el presente recurso de apelación sin que presentara pliego de exposición del caso o de excep-ciones, alegato de errores ni compareciera a la vista de la apelación. Por su parte el'Hon. Fiscal de esta Corte Suprema, tanto en su informe escrito como en el oral solicitó la revo-cación de la sentencia.
Ya hemos resuelto en el caso de El Pueblo v. Blanco, 18 D. P. R., 1020, que una acusación por el delito perseguido en ese caso no es suficiente y no contiene todos los elementos necesarios para que los hechos constituyan infracción de dicho reglamento de sanidad, cuando no alega que la casa o edificio en la que se mandan hacer reparaciones para ponerla a prueba de ratas sea de vivienda, que tenga el piso de la planta baja de madera, o que sea edificio destinado a mercado, almacén, depósito, panadería, fábrica de pastas y conservas alimenti-*9cias, licorerías, dulcerías, tiendas, colmados, bodegas, muelles, bóteles, cafés, restauranes, bodegones y ventorrillos.
En este caso, lo mismo que en el de Enrique Blanco, no se expresan esos elementos esenciales en la denuncia que presentó el Fiscal del distrito, y aun cuando el apelante no ba alegado ante nosotros la insuficiencia de la denuncia, ni sabemos si lo bizo ante la corte inferior, sin embargo, es de-fecto de tal naturaleza que podemos considerarlo, ya que es nuestro deber examinar si la denuncia imputa la comisión de un delito. Por estas razones la sentencia apelada debe ser revocada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.